DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on March 3, 2020 have been received and entered. Claims 1-22 are canceled, while claims 23-26 are newly added. Claims 23-26 are under consideration. 
Priority
This application is a continuation of US application 15/832,976 filed on 12/06/2017, now USP 10561125 is a continuation of US application no 14/842,342 09/01/2015, which is a continuation of US application no 14/514,454 filed on 10/15/2014, now US patent 9155290, claims priority from US provisional application no61/891,013 filed on 10/15/2013.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2020 , 11/ 19/2020 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6 of U.S. Patent No. 10561125 ) and further in view of Murphy et al (WO/2012/112544, dated 08/23/2012 , IDS). 
 An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical but an examined application is not patentably distinct from the reference claims because the examined clam is either anticipate by, or would have been obvious over, the reference claims. See, e.e., In re Berg, 140, F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887. 225 USPQ 645 (Fed. Cir. 1985). In the instant case, claims in ‘125 are drawn to a genetically modified embryonic stem cells whose genome comprises the replacement claimed in the instantly clamed cells. Claims in the instant application is drawn to an isolated tissue (claim 23)  or cells (claim 25) a genetically modified mouse, wherein the genome of the mouse comprises a replacement of a mouse genomic fragment of a mouse IL-15 gene at an endogenous mouse IL-15 locus with a human genomic fragment of a human IL-15 gene to form a humanized IL-15 gene, wherein the mouse genomic fragment comprises sequences of exons 3, 4, 5 and 6 of the mouse IL-15 gene coding for a mature mouse IL-15 polypeptide, wherein the human genomic fragment comprises exons of the human IL-15 gene coding for a mature human IL-15 polypeptide, and the exons in the human genomic fragment consist of exons 3, 4, 5 and 6 of the human IL-15 gene, In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Further, because the mouse ES cells and embryo of ‘125 is capable of making the mouse that must necessarily encompass a tissue or cell that could be isolated from said mouse comprising the clamed replacement for obvious in vitro and ex vivo use as evident from the teaching of Murphy.

Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9155290 ) and further in view of Murphy et al (WO/2012/112544, dated 08/23/2012 , IDS).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical but an examined application is not patentably distinct from the reference claims because the examined clam is either anticipate by, or would have been obvious over, the reference claims. See, e.e., In re Berg, 140, F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887. 225 USPQ 645 (Fed. Cir. 1985). In the instant case, claims in ‘290 are drawn to a genetically modified mouse whose genome comprises the replacement in vitro and ex vivo use from said previously disclosed mouse of ‘290 as evident from the teaching of Murphy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over and Murphy et al (WO/2012/112544, dated 08/23/2012, IDS), Marks-Konczalik, et al (Proc. Natl. Acad. Sci. USA, 2000, 97, 11445-11450, IDS), Fehniger et al (Blood, 2001, 87, 14-32, IDS) as evidence by Lefrancois (US Patent 8124084, 2/28/2012), Willinger et al (Trends in Immunology July 2011, Vol. 32, No. 7, 321-327, IDS).
Claim interpretation: Instant rejection is applied to the breadth of the claim directed to an isolated tissue or an isolated cell of a genetically modified mouse. The rejection is applied to the extent claim are directed to an isolated cell or an isolated tissue with recited replacement comprising humanized IL-15 but without any phenotype that is produced or isolated from a genetically modified mouse.
With respect to claims Murphy et al teach a method to modifying genome of a mouse by genetically modifying ES cells whose genome comprises replacing the mouse M-CSF nucleic acid sequence with human M-CSF nucleic acid sequence  in a single targeting step, wherein the nucleic acid sequence is operably linked to the endogenous mouse promoter at the mouse M-CSF locus to produce genetically modified ES cells (see para 153), (ii)  introducing the genetically modified ES cells into an early stage mouse embryo to generate genetically modified embryo  that is then used to produce genetically modified mouse whose genome comprises humanized M-CSF  (see example 2).  Murphy et al discloses it was routine before the effective filing date of instant application to genetically modify genome of a mouse by genetically modifying an ES cells and then selecting correctly targeted ES cells clones without drug cassette that are subsequently introduced into an 8-cell stage mouse embryo to produce genetically modified 
Murphy differ from claimed invention by not teaching humanizing the IL-15 gene in ES cells to produce genetically modified cells and mouse to isolate cell or tissue.
However, before the effective filing date of instant application, Marks-Konczalik reported making transgenic mice with a random insertion of an IL15 transgene fused to a human elongation factor la promoter. The resultant mice showed overexpression of IL-15 resulting in an increase of NK cell (see abstract). Marks-Konczalik further teaches isolating cells and tissues from the IL-15 overexpressing mouse (see figure 3 and page 11446, col. 2). Fehniger et al cure the deficiency in Marks-Konczalik by teaching the genomic structure of both the mouse and human IL-15 genes. Fehniger teaches the sequence of a genomic clone of human IL-15 and further reported similar exon/intron structure between the mouse and human IL-15 gene (see figure 1 and 2 and references therein). The genomic structure of human IL-15 contains 9 exons (7 coding exons), with a similar intron/exon structure and estimated size between the murine and human IL-15 genes (see page 14, col. 2, para. 1 to page 15 col. 1). It is further disclosed an alternative exon has been described in human and murine IL-15, consisting of an additional sequence between exons 4 and 5 that encodes an alternative leader peptide (see page 15, col. 1). Lefrancois discloses that requisite polypeptide sequence of mature IL-15 as set forth in SEQ ID NO: 5 that has 100% sequence identity to SEQ ID NO: 5 of the instant application. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 The combination of reference do not provide motivation to produce a genetically modified mouse whose genome comprises humanized IL-15 under the control of endogenous mouse IL-15 regulatory sequences. 

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to overexpress IL-15 in a mouse ES cells to produce genetically modified mouse to study the effects of human IL-15 on the NK cells and would be motivated to  substitute one cytokine as disclosed in Murphy with  another such as human IL-15 in method of making a humanized genetically modified  cell to produce mouse wherein coding sequence for endogenous mouse IL-15 is replaced with coding sequence of human IL-15 gene such that human IL-15 is operably linked to endogenous mouse IL-15 regulatory elements, with a reasonable expectation of success, before the effective filing date of instant invention. Said substitution amounting to combining prior art elements according to known methods to yield predictable results. It would be further obvious for one of ordinary skill in the art to isolate other cells and tissue as disclosed in Murphy to study the effect of cells or tissues overexpressing IL-15 on NK cells as suggested by Willinger. One of ordinary skill in the art would be motivated to do so because Willinger et al provided motivation for targeted knock-in replacement of a mouse gene by its human counterpart have several major advantages over other methods of providing human cytokines (table 2) to mice, including preservation of endogenous regulatory sequences to ensure that the expression of the human cytokine is similar to the mouse cytokine. Other limitation of human IL-15 exons comprising hIL-15 exons 3-6 would be obvious modification of known method based on the teachings of Fehniger who reported similar exon/intron structure between the mouse and human IL-15 gene. One of skill in the art would have been expected to have a reasonable expectation of success in substituting mouse exons 3-6 of IL-15 with human exons 3-6 to produce a human IL-KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Examiner’s Note: MPEP201.06(c) (X) states “Affidavits or declarations, such as those submitted under 37 CFR E130, 1.131 and El32, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632